Election/Restrictions
Claims 1 and 3-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2021/04/05 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.                                

                                     EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory Darley-Emerson on 2022/08/10.
In a communication with applicant’s representative the agreement for additional amendment of claim 1 is reached, and submitted by applicant.  For the sake of clarity, the new amendments (on lines 12 to 18) of claim 1 is presented in its final form below.

(Currently amended)  A multicompartment water-soluble unit dose article comprising at least a first water-soluble film, a second water-soluble film, a third water-soluble film, and a fourth water-soluble film, 
wherein the first water-soluble film, the second water-soluble film, the third water-soluble film, the fourth water-soluble film, or a mixture thereof, comprises a water-soluble polyvinyl alcohol polymer,
wherein the water-soluble polyvinyl alcohol polymer is a polyvinyl alcohol homopolymer, and wherein the polyvinyl alcohol homopolymer comprises a vinyl alcohol monomer unit and a vinyl acetate monomer unit,
wherein the water-soluble polyvinyl alcohol polymer does not comprise a polyvinyl alcohol copolymer
wherein the polyvinyl alcohol copolymer is defined as having a distribution of vinyl alcohol monomer units, optional vinyl acetate monomer units depending on the degree of hydrolysis, and at least one other type of monomeric repeating unit,
wherein the at least one other type of monomeric repeating unit of the polyvinyl alcohol copolymer is an anionic, cationic, or nonionic monomer unit, and  
wherein the multicompartment water-soluble unit dose article comprises at least one seal region in which the first water-soluble film, the second water-soluble film, the third water-soluble film and the fourth water-soluble films are sealed together, and 
wherein the water-soluble films define at least two internal compartments in superposed position and the two internal compartments are separated from one another by at least two water-soluble films.


   Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Labeque teaches a water-soluble unit dose article (combination of at least three water-soluble, film, pouches or compartments; abstract, 9, 28, 64-65), wherein the pouches, or compartments, comprise water soluble polyvinyl alcohol polymer; [1, 11-13], made from vinyl alcohol monomer and a vinyl acetate monomer units; [13, 80-81, claims 1, 24]. Labeque teaches that multi-pouch or multicompartment water-soluble unit dose comprises at least three compartments (34, 65, claim 20) which are in superposed positions; [34-35, 43, 71, 74, 177, claim 28].  In view of applicant’s current amendment and introduction of new limitations that further limits the scope of the claim, the prior art(s) of record, singly or in combination, no longer render the claim obvious and do not teach the instantly claimed multicompartment water soluble unit dose article. This is the reason for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/08/10

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767